Interim Decision #2771

MATTER OF ALONZO
In Section 212(1) Proceedings
A-22449562
A-22449563
Decided by Commissioner May 25, 1979
(1) The birth of a United States citizen child, whether or not born during a lawful stay of
the parent(s) in the United States, is a favorable factor and must be accorded
considerable weight in the adjudication of an application for the relief of a waiver of
grounds of excludability under section 212(i) of the Immigration and Nationality Act.,
8 U.S.C. 1192(1).
(2) The section 212(i) waiver should be granted in the exercise of discretion, where
favorable factors are present, and there is absence of countervailing adverse factors.
(2) Ia a section 212(i) waiver rase, there is no statutory or other requirement that
extreme hardship be shown.
(4) Where applicants sought waiver of excludability based on violation of section
212(aX19) of the Act, S U.S.C. 1182(a)(19), for obtaining visas by fraud and misrepresentation, such violation was not to be considered an adverse factor because it
was the violation for which they sought to be forgiven.
ON BEHALF OF APPLICANTS: Raymond Campos, Esquire

Vivero & Campos
304 South Broadway
Suite 310
Los Angeles, California 90013

This is before the Commissioner on certification pursuant to 8 C.F.R.
103.4. On March 16, 1978, the District Director, in an appellate decision, upheld the decision of the Officer -in-Charge which denied the
applications on the grounds that unfavorable factors outweighed the
favorable ones and favorable discretion was not warranted in the
cases.
The applicants are husband and wife, natives and citizens of Mexico,
34 and 26 years of age, respectively. They are the parents of two
children, one of which was born in the United States and a citizen
thereof. The other child is a citizen of Mexico. The applicants and their
alien child have applied for immigrant visas at the American Consulate in Tijuana, Baja California, Mexico and have been found eligible
292

Interim. Decision #2771
except for the excludability of the applicant-spouses under section
212(a)(19) of the Immigration and Nationality Act. The husband was
found excludable under this section of law for having obtained a B-2
nonimmigrant visa by fraud on November 7, 1977, and the wife was
likewise found excludable for having obtained nonimmigrant visas by
fraud on March 25, 1976, and October 20, 1976. The fraud consisted of
having informed the consular officers that the visas were desired for
tourist purposes when in fact it was their intent to return to reside and
work in the United States.
The records reflect that the male applicant was present in the United
States for the majority of the time from 1971 until his departure to
Mexico in 1977. His wife, from 1973 until 1977. During this time their
United States citizen child was born and the husband was employed
without authorization.
The Officer-in-Charge in his decision, took into account the age of the
United States citizen child, now 5 years of age, the fact that she had
never attended school in the United State .% and that she spoke no
language other than Spanish_ From this, he concluded there would be
no cultural shock if the child remained in Mexico with her parents. We
also pointed out that the birth of a child in the United States after
December 31, 1976, would not accord a benefit to the parents as it did
prior to the amendment to the Act on the above date. The birth of a
child before or after the above date is important in that birth prior to
that date exempted an alien parent from the labor certification requirement of section 212(a)(14) of the Act, 8 U.S.C. 1182(a)(14) whereas
birth after that date provided no such exemption. In this, the Officerin-Charge sought to diminish the effect of the birth of the child as a
favorable factor, which he described as an "accident of birth." As an
adverse factor, he pointed to the applicants' demonstrated disregard of
the law, including a statement in the decision not supported by the
record, that the applicants have smuggled their Mexican citizen child

into the United States.
In weighing the factors present in the case, the Officer-in-Charge
concluded that there were no favorable or compelling humanitarian or
other factors present and the favorable exercise of the Attorney
General's discretion was not warranted.
In a brief submitted by the applicants' attorney in support of the
appeal filed with the District Director he claims that relief should be
granted for three reasons: (1) the applicants are parents of a United
States citizen; (2) they are persons of good moral character; (3) the
denial of the waiver would cause extreme hardship to them and to
their United States citizen child. In expanding on the third part of this
theme, he points out the rights of our citizens to reside in and receive
the benefits of our country. He likewise contested the view of the
293

Interim Decision #2771
Officer-in-Charge that hardship would not accrue to the child by her
forced absence from the United States.
The District Director, in his appellate decision, countered the attorney's argument by stating that courts have consistently held that
the exclusion of a child's parents does not deprive the child of any
constitutional rights. He also pointed out that the applicants have no
family ties in the United States other then one sister of the male
applicant, and that their past entries into the United States evidenced

a disrespect of the law. As did the Officer-in-Charge, he depreciated the
effect of the birth of the child in the United States while the parents
were here in an illegal status, which he viewed as an unfair advantage
over other aliens not in a similar familial condition. He concluded that
there was an absence of substantial equities in the case and upheld the
decision of the Officer-in-Charge.
Section 212(i) of the Act reads as follows:
(i) An alien who is the spouse, parent, or child of a United States citizen or of an alien
lawfully admitted for permanent residence and who is excludable because (1) he seeks
or has sought to procure, or has procured, a visa or other documentation. or entry into
the United States by fraud or misrepresentation, or (2) he admits the commission of
perjury in connection therewith, may be granted a visa and admitted to the United
States for permanent residence, if otherwise admissible, if the Attorney Gerneral in
his rlisPration has consented to the alien's applying or reapplying for a visa and for
admission to the United States.

This section of law is significantly different from section 212(h) of
the Act, 8 U.S.C. 1182(h), which precedes it. The same relationship is
required but section 212(h) has the added requirement that extreme
hardship must be shown. From this difference we must conclude that
Congress intended that different standards be applied to the two parts
with a more liberal standard to be applied to section 212(1), otherwise

they would read the same.
In the cases at hand, statutory eligibility is present. The remaining
requirement is to determine whether favorable discretion is in order.
To make this determination we must look at the record. The United
States citizen child is a favorable factor. It will be deprived to some
extent if it must remain with its parents in Mexico. Obtaining visas by
fraud and misrepresentation shows disrespect for the law, but this is
the action for which they seek to be forgiven and should not be held as
an adverse factor. Other than this, there is nothing of record which
indicates that they are not persons of good moral character.
It is felt that the birth of a United States citizen child, whether born
during a lawful of unlawful stay of the parent or parents in the United
States, must be accorded considerable weight in the adjudication of a

section 212(i) waiver application, and in the absence of other strong
countervailing factors, the application for waiver should be granted.
294

Interim Decision #2771
There should be no showing of extreme or unusual hardship required.
This circumstance should not result, however, in pro forma approval of
such applications when the entry of the alien would be against the
public interest of the United States or where other strong adverse
factors are present. No simple formula is available nor desirable in
adjudicating those applications, but must be approached on an individual basis. As a general rule, however, the requisite relationship is
sufficient to result in the favorable exercise of discretion absent substantially unfavorable factors.
A careful review of the cases at hand indicates that they meet the
above criteria and they will be approved.
ORDER. The decision of the District Director is withdrawn and
the applications are approved.

9Q5

